         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


NEODRON LTD.,

                       Plaintiff,                   Case No. 6:19-cv-00395-ADA

               v.                                   JURY TRIAL DEMANDED

AMAZON.COM, INC.,

                       Defendant.



                AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                         AGAINST AMAZON.COM, INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Neodron Ltd. (“Plaintiff” or “Neodron”)

makes the following allegations against Defendant Amazon.com, Inc. (“Defendant”):

                                          INTRODUCTION

       1.      This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by Neodron, each of which generally relate to touchscreen

technology: United States Patent Nos. 9,823,784 (“’784 Patent”); 9,489,072 (“’072 Patent”);

8,502,547 (“’547 Patent”); and 7,821,502 (“’502 Patent”) (collectively, the “Asserted Patents”).

       2.      Touchscreen technology plays a ubiquitous and important role in countless

electronic devices today. Beyond just providing greater usability to smartphones, tablets, and

notebooks, touchscreens now fill our lives in public and private spaces, from our homes and cars

to the restaurants and stores we visit.

       3.      But just a few decades ago, touchscreen technology could only be found in science

fiction books and film. Although the underlying science behind touch technology can be traced


                                                1
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 2 of 13




back to the 1940s, working touchscreens were not conceived and feasible until the mid-1960s,

when the first finger-driven touchscreen was invented by E.A. Johnson in 1965 at the Royal Radar

Establishment in Malvern, United Kingdom. Since then, it took several generations and major

technological advancements for touchscreens to achieve the level of complexity—and

convenience—we see and enjoy today.

       4.      Built on the fundamental breakthrough that our hands and fingers can form changes

in the capacitance of electrodes and electrode-connections when they are in close proximity to

them, touch technology has developed rapidly over the years. Along the way, engineers have

worked tirelessly to try to overcome the limitations and roadblocks touch technology presents.

From conceiving various ways to detect (and correctly ignore) unintentional touches, to

minimizing signal “noise,” to reducing the latency and power consumption that comes with any

complex, multi-part electrical process, there have been many advances to various aspects of the

technology—each building a little on a related advancement before it—to get us to the highly

advanced state we enjoy today.

       5.      These advancements range from fundamental ones, which make basic touch

technology work, to optional improvements, which typically represent one technological option

that improves aspects of the user experience and functionality of a touchscreen. This infringement

action is about the latter: several patented improvements—which took years of research and

millions of dollars in U.S. investments to develop, and which are infringed by Defendant’s accused

products.




                                                2
           Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 3 of 13




                                             PARTIES

       6.      Plaintiff Neodron Ltd. is an Irish company, having its principal place of business at

Unit 4-5, Burton Hall Road, Sandyford, Dublin 18, D18a094. Neodron is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.

       7.      On information and belief, Defendant Amazon.com, Inc. is a corporation organized

under the laws of the State of Delaware, with its principal place of business at 410 Terry Avenue

North, Seattle, Washington 98109.

                                 JURISDICTION AND VENUE

       8.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       9.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not

offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, making, using, offering to sell, selling, and importing products

that infringe the Asserted Patents.

       10.     Venue is proper in this District under 28 U.S.C. § 1400(b). Upon information and

belief, Defendant has transacted business in this District and has committed acts of direct and

indirect infringement in this District by, among other things, making, using, offering to sell, selling,

and importing products that infringe the Asserted Patents. Defendant has a regular and established

place of business in the District, including offices at 11501 Alterra Parkway, Austin, Texas, and a




                                                   3
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 4 of 13




fulfillment center at 2093-2209 Rutland Drive, Austin, Texas 78758. Further, Amazon’s website

lists over 300 jobs available in the Austin area.1

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 9,823,784

        11.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        12.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

9,823,784, entitled “Capacitive Touch Screen with Noise Suppression.” The ’784 Patent was duly

and legally issued by the United States Patent and Trademark Office on November 21, 2017. A

true and correct copy of the ’784 Patent is attached as Exhibit 1.

        13.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as the Amazon Fire HD 10 and Amazon Fire

HD 8, that directly infringe, literally and/or under the doctrine of equivalents, claims 1-3 of

the ’784 Patent.

        14.     Defendant also knowingly and intentionally induces infringement of claims 1-3 of

the ’784 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendant has had knowledge of the ’784 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’784 Patent, Defendant continues to actively encourage and instruct




1
 See, e.g., https://www.bizjournals.com/austin/news/2017/08/01/amazon-quietly-grows-austin-
corporate-office-as-it.html; https://www.statesman.com/news/20190328/amazon-plans-austin-
expansion-that-will-add-800-jobs?template=ampart;
https://www.kxan.com/news/local/austin/amazon-opens-new-corporate-office-in-
austin_20180316004215559/1049346915; https://www.amazon.jobs/en/locations/austin.




                                                     4
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 5 of 13




its customers and end users (for example, through its user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’784 Patent.

Defendant does so knowing and intending that its customers and end users will commit these

infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’784 Patent, thereby specifically intending for and

inducing its customers to infringe the ’784 Patent through the customers’ normal and customary

use of the Accused Products.

       15.     The Accused Products satisfy all claim limitations of claims 1-3 of the ’784 Patent.

A claim chart comparing independent claim 1 of the ’784 Patent to a representative Accused

Product, the Amazon Fire HD 10, is attached as Exhibit 2.

       16.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendant has injured Neodron and is liable for infringement of the ’784

Patent pursuant to 35 U.S.C. § 271.

       17.     As a result of Defendant’s infringement of the ’784 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       18.     Defendant’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’784 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.




                                                 5
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 6 of 13




                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 9,489,072

        19.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        20.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

9,489,072, entitled “Noise Reduction in Capacitive Touch Sensors.” The ’072 Patent was duly and

legally issued by the United States Patent and Trademark Office on November 8, 2016. A true and

correct copy of the ’072 Patent is attached as Exhibit 3.

        21.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as the Amazon Kindle Paperwhite, that

directly infringe, literally and/or under the doctrine of equivalents, claims 1-37 of the ’072 Patent.

        22.     Defendant also knowingly and intentionally induces infringement of claims 1-37 of

the ’072 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendant has had knowledge of the ’072 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’072 Patent, Defendant continues to actively encourage and instruct

its customers and end users (for example, through its user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’072 Patent.

Defendant does so knowing and intending that its customers and end users will commit these

infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’072 Patent, thereby specifically intending for and

inducing its customers to infringe the ’072 Patent through the customers’ normal and customary

use of the Accused Products.




                                                  6
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 7 of 13




        23.     The Accused Products satisfy all claim limitations of claims 1-37 of the ’072 Patent.

A claim chart comparing independent claim 1 of the ’072 Patent to a representative Accused

Product, the Amazon Kindle Paperwhite, is attached as Exhibit 4.

        24.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendant has injured Neodron and is liable for infringement of the ’072

Patent pursuant to 35 U.S.C. § 271.

        25.     As a result of Defendant’s infringement of the ’072 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        26.     Defendant’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’072 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,502,547

        27.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        28.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

8,502,547, entitled “Capacitive Sensor.” The ’547 Patent was duly and legally issued by the United

States Patent and Trademark Office on August 6, 2013. A true and correct copy of the ’547 Patent

is attached as Exhibit 5.




                                                  7
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 8 of 13




       29.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as the Amazon Fire HD 10 and Amazon Fire

HD 8, that directly infringe, literally and/or under the doctrine of equivalents, claims 1-17 of

the ’547 Patent.

       30.     Defendant also knowingly and intentionally induces infringement of claims 1-17 of

the ’547 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendant has had knowledge of the ’547 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’547 Patent, Defendant continues to actively encourage and instruct

its customers and end users (for example, through its user manuals and online instruction materials

on its website) to use the Accused Products in ways that directly infringe the ’547 Patent.

Defendant does so knowing and intending that its customers and end users will commit these

infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’547 Patent, thereby specifically intending for and

inducing its customers to infringe the ’547 Patent through the customers’ normal and customary

use of the Accused Products.

       31.     The Accused Products satisfy all claim limitations of claims 1-17 of the ’547 Patent.

A claim chart comparing independent claim 1 of the ’547 Patent to a representative Accused

Product, the Amazon Fire HD 10, is attached as Exhibit 6.

       32.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendant has injured Neodron and is liable for infringement of the ’547

Patent pursuant to 35 U.S.C. § 271.

       33.     As a result of Defendant’s infringement of the ’547 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no




                                                 8
         Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 9 of 13




event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        34.     Defendant’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’547 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 7,821,502

        35.     Neodron realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        36.     Neodron owns by assignment all rights, title, and interest in U.S. Patent No.

7,821,502, entitled “Two-Dimensional Position Sensor.” The ’502 Patent was duly and legally

issued by the United States Patent and Trademark Office on October 26, 2010. A true and correct

copy of the ’502 Patent is attached as Exhibit 7.

        37.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as the Amazon Fire HD 10 and Amazon Fire

HD 8, that directly infringe, literally and/or under the doctrine of equivalents, claims 1-24 of

the ’502 Patent.

        38.     Defendant also knowingly and intentionally induces infringement of claims 1-24 of

the ’502 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

Defendant has had knowledge of the ’502 Patent and the infringing nature of the Accused Products.

Despite this knowledge of the ’502 Patent, Defendant continues to actively encourage and instruct

its customers and end users (for example, through its user manuals and online instruction materials




                                                    9
        Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 10 of 13




on its website) to use the Accused Products in ways that directly infringe the ’502 Patent.

Defendant does so knowing and intending that its customers and end users will commit these

infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

Accused Products, despite its knowledge of the ’502 Patent, thereby specifically intending for and

inducing its customers to infringe the ’502 Patent through the customers’ normal and customary

use of the Accused Products.

       39.     The Accused Products satisfy all claim limitations of claims 1-24 of the ’502 Patent.

A claim chart comparing independent claim 1 of the ’502 Patent to a representative Accused

Product, the Amazon Fire HD 8, is attached as Exhibit 8.

       40.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Products, Defendant has injured Neodron and is liable for infringement of the ’502

Patent pursuant to 35 U.S.C. § 271.

       41.     As a result of Defendant’s infringement of the ’502 Patent, Neodron is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       42.     Defendant’s infringing activities have injured and will continue to injure Neodron,

unless and until this Court enters an injunction prohibiting further infringement of the ’502 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Neodron respectfully requests that this Court enter:

       a.      A judgment in favor of Neodron that Defendant has infringed, either literally and/or




                                                 10
            Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 11 of 13




under the doctrine of equivalents, the ’784 Patent, the ’072 Patent, the ’547 Patent, and the ’502

Patent;

          b.     A permanent injunction prohibiting Defendant from further acts of infringement of

the ’784 Patent, the ’072 Patent, the ’547 Patent, and the ’502 Patent;

          c.     A judgment and order requiring Defendant to pay Neodron its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ’784

Patent, the ’072 Patent, the ’547 Patent, and the ’502 Patent; and

          d.     A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to Neodron, including without limitation, pre-judgment and post-judgment

interest;

          e.     A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Neodron its reasonable attorneys’ fees against Defendant; and

          f.     Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                   DEMAND FOR JURY TRIAL

          Neodron, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.


Dated: August 28, 2019                         Respectfully submitted,

                                               /s/ Reza Mirzaie

                                               Reza Mirzaie (CA SBN 246953)
                                               Email: rmirzaie@raklaw.com
                                               Marc A. Fenster (CA SBN 181067)
                                               Email: mfenster@raklaw.com
                                               Brian D. Ledahl (CA SBN 186579)
                                               Email: bledahl@raklaw.com
                                               Paul A. Kroeger (CA SBN 229074)



                                                  11
Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 12 of 13




                            Email: pkroeger@raklaw
                            Philip X. Wang (CA SBN 262239)
                            pwang@raklaw.com
                            Neil A. Rubin (CA SBN 250761)
                            Email: nrubin@raklaw.com
                            Amy E. Hayden (CA SBN 287026)
                            Email: ahayden@raklaw.com
                            Shani Williams (SBN 274509)
                            Email: swilliams@raklaw.com
                            Kristopher R. Davis (IL SBN 6296190)
                            Email: kdavis@raklaw.com
                            Christian W. Conkle (CA SBN 306374)
                            Email: cconkle@raklaw.com
                            Kent N. Shum (CA SBN 259189)
                            Email: kshum@raklaw.com
                            RUSS AUGUST & KABAT
                            12424 Wilshire Blvd. 12th Floor
                            Los Angeles, CA 90025
                            Phone: (310) 826-7474
                            Fax: (310) 826-6991

                            Matthew D. Aichele (VA SBN 77821)
                            Email: maichele@raklaw.com
                            RUSS AUGUST & KABAT
                            800 Maine Avenue, SW, Suite 200
                            Washington, DC 20024
                            Phone: (310) 826-7474
                            Fax: (310) 826-6991

                            Attorneys for Plaintiff Neodron Ltd.




                              12
       Case 1:19-cv-00898-ADA Document 18 Filed 08/28/19 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the following:

Stefani E. Shanberg
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, CA 94105
Tel: (415) 268-7000

Counsel for Defendant
Amazon.com, Inc.


                                                     /s/ Reza Mirzaie_______
                                                     Reza Mirzaie




                                                13
